Almand, Presiding Justice.
The ruling this day made in the case of Jones v. Fortson, 223 Ga. 7, controls adversely to the contentions of the appellants that the indecisive results for the office of Governor of Georgia in the November general election should be determined in a special election rather than by a vote of the General Assembly.
The order of the trial court sustaining the general demurrer of Ben W. Fortson, Jr., Secretary of State, to the petition of Andrew A. Smith et al., seeking by the writ of mandamus to require the defendant in his official capacity as Secretary of State to call a special election to fill the office of Governor for the ensuing term of four years, was not erroneous.

Judgment affirmed.


All the Justices concur. Duckworth, C. J., and Cook, J., concur specially.